DETAILED ACTION
This office action is in response to the instant application filed on 03/25/2021.
Claims 1-20 are pending of which claims 1 and 11 are independent claims.
This application is  examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210321366 to Hosseini (hereinafter “Hosseini”) in view of US. Pub. 20190363843 to Gordaychik (hereinafter “Gordaychik”).

Regarding claim 1: Hosseini discloses a method, comprising: performing, by the processor, a PDCCH monitoring according to the monitoring budget, wherein each of the monitoring combinations comprises a first supported number of component carriers (CCs) with a first PDCCH monitoring capability (20210321366, see paragraphs [0057], the UE or the BS may determine the number of non-overlapping CCEs or BDs across the carriers and per scheduled cell for the carriers configured based on the number of component carriers (CCs) for which the UE can perform slot-based monitoring )and a second supported number of CCs with a second PDCCH monitoring capability (20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs ).

However, Hosseini does not explicitly teach transmitting, by a processor of an apparatus, a capability report to indicate a plurality of monitoring combinations of physical downlink control channel (PDCCH) monitoring capabilities to a network node; receiving, by the processor, a monitoring combination configured by the network node based on the capability report, determining, by the processor, a monitoring budget by using the configured monitoring combination. However, Gordaychik in the same or similar field of endeavor teaches transmitting, by a processor of an apparatus, a capability report to indicate a plurality of monitoring combinations of physical downlink control channel (PDCCH) monitoring capabilities to a network node (20190363843, see paragraph [0036],  determining the size, the number of bits, the number of symbols used on the PDCCH, the number of CCEs or the like); receiving, by the processor, a monitoring combination configured by the network node based on the capability report (20190363843, see paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability), determining, by the processor, a monitoring budget by using the configured monitoring combination (20190363843, see paragraph [0164], a UE may additionally be configured to function in accordance with a particular modulation scheme, a particular power level or budget or using any one of the parameters used during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 2: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget. However, Hosseini does not explicitly teach the method of Claim 1, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is selected from the plurality of monitoring combinations indicated by the capability report. However, Gordaychik in the same or similar field of endeavor teaches the method of Claim 1, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is selected from the plurality of monitoring combinations indicated by the capability report(20190363843, see paragraph[0216] the monitoring capability may be provided in DCI and may be a set of one or more configured timers for monitoring PDCCH, for not monitoring PDCCH, or for skipping reception of PDCCH etc., i.e., CCEs may indicate for the UE to skip x symbols, or x slots, or the like; different numbers of CCEs may be monitored in a slot based on capability of a UE; a capability may relate to an ability of a UE to process downlink or uplink after receiving an indication of the resources for such transmission; and  a UE may employ another timer to sleep for a period of time between PDCCH reception and subsequent data reception or transmission )  paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; and also the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).
 
Regarding claim 3: Hosseini discloses the   method of Claim 1, wherein the first PDCCH monitoring capability comprises a slot-based PDCCH monitoring capability, and wherein the second PDCCH monitoring capability comprises a span-based PDCCH monitoring capability(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).  

Regarding claim 4: Hosseini discloses the   method of Claim 1, wherein the first PDCCH monitoring capability comprises a Release-15 PDCCH blind detection capability, and wherein the second PDCCH monitoring capability comprises a Release-16 PDCCH blind detection capability (20210321366, see paragraph [0055], a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to  as a span-based monitoring capability or a Release 16 monitoring capability, whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability or a Release 15 monitoring capability, and  a Release 16 PDCCH may be used for URLLC traffic types).  

Regarding claim 5: Hosseini discloses the   method of Claim 1, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is received in response to that a number of CCs configured is larger than the reported PDCCH monitoring capability (20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).  

Regarding claim 6: Hosseini discloses the   method of Claim 1, wherein the receiving comprises receiving the monitoring combination for scaling of the PDCCH monitoring capability via at least one of a radio resource control (RRC) signaling and a physical layer signaling (20210321366, see paragraph [0078], a UE may be configured with a plurality of carriers, for example, the BS may provide configuration information to the UE  for the plurality of carriers, the configuration information may indicate whether each carrier, of the plurality of carriers, is associated with a Release 15 (e.g., slot-based) PDCCH monitoring configuration or a Release 16 (e.g., span-based with CCE/BD limits defined per span) PDCCH monitoring configuration, the configuration information may map the plurality of carriers to spans based at least in part on span configurations associated with the plurality of carriers; the configuration information may be provided via radio resource control (RRC) signaling).

Regarding claim 7: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget. However, Hosseini does not explicitly teach the method of Claim 1, wherein the determining comprises determining the monitoring budget by using the configured monitoring combination to scale the PDCCH monitoring capabilities. However, Gordaychik in the same or similar field of endeavor teaches the method of Claim 1, wherein the determining comprises determining the monitoring budget by using the configured monitoring combination to scale the PDCCH monitoring capabilities (20190363843, see paragraph [0164], with a resource configuration, a UE may additionally be configured to function in accordance with a particular modulation scheme, a particular power level or budget or using any one of the parameters used during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 8: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget. However, Hosseini does not explicitly teach the method of Claim 1, wherein the configured monitoring combination is different from the plurality of monitoring combinations indicated by the capability report. However, Gordaychik in the same or similar field of endeavor teaches the method of Claim 1, wherein the configured monitoring combination is different from the plurality of monitoring combinations indicated by the capability report (20190363843, see paragraph[0216] the monitoring capability may be provided in DCI and may be a set of one or more configured timers for monitoring PDCCH, for not monitoring PDCCH, or for skipping reception of PDCCH etc., i.e., CCEs may indicate for the UE to skip x symbols, or x slots, or the like; different numbers of CCEs may be monitored in a slot based on capability of a UE; a capability may relate to an ability of a UE to process downlink or uplink after receiving an indication of the resources for such transmission; and  a UE may employ another timer to sleep for a period of time between PDCCH reception and subsequent data reception or transmission ), paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; and also the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).
  
Regarding claim 9: Hosseini discloses the   method of Claim 1, wherein the configured monitoring combination comprises a combination indicator of PDCCH blind detection under carrier aggregation(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).  

Regarding claim 10: Hosseini discloses the   method of Claim 1, wherein the determining comprises determining a first number of CCs to monitor with the first PDCCH monitoring capability (20210321366, see paragraphs [0057], the UE or the BS may determine the number of non-overlapping CCEs or BDs across the carriers and per scheduled cell for the carriers configured based on the number of component carriers (CCs) for which the UE can perform slot-based monitoring ) and a second number of CCs to monitor with the second PDCCH monitoring capability(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a base station determines aggregation level based on capability, which determines the CCs, and a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).  

Regarding claim 11. an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: performing a PDCCH monitoring according to the monitoring budget, wherein each of the monitoring combinations comprises a first supported number of component carriers (CCs) with a first PDCCH monitoring capability(20210321366, see paragraphs [0057], the UE or the BS may determine the number of non-overlapping CCEs or BDs across the carriers and per scheduled cell for the carriers configured based on the number of component carriers (CCs) for which the UE can perform slot-based monitoring )and a second supported number of CCs with a second PDCCH monitoring capability  (20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs ).

 However, Hosseini does not explicitly teach transmitting, via the transceiver, a capability report to indicate a plurality of monitoring combinations of physical downlink control channel (PDCCH) monitoring capabilities to a network node; receiving, via the transceiver, a monitoring combination configured by the network node based on the capability report; determining a monitoring budget by using the configured monitoring combination. However, Gordaychik in the same or similar field of endeavor teaches transmitting, via the transceiver, a capability report to indicate a plurality of monitoring combinations of physical downlink control channel (PDCCH) monitoring capabilities to a network node(20190363843, see paragraph [0036],  determining the size, the number of bits, the number of symbols used on the PDCCH, the number of CCEs or the like); receiving, via the transceiver, a monitoring combination configured by the network node based on the capability report(20190363843, see paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability); determining a monitoring budget by using the configured monitoring combination(20190363843, see paragraph [0164], a UE may additionally be configured to function in accordance with a particular modulation scheme, a particular power level or budget or using any one of the parameters used during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 12: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget.  However, Hosseini does not explicitly teach the apparatus of Claim 11, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is selected from the plurality of monitoring combinations indicated by the capability report. However, Gordaychik in the same or similar field of endeavor teaches the apparatus of Claim 11, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is selected from the plurality of monitoring combinations indicated by the capability report(20190363843, see paragraph[0216], the monitoring capability may be provided in DCI with a set of one or more configured timers with indication of monitoring PDCCH, not monitoring PDCCH, skipping reception of PDCCH etc.: the   CCEs may indicate for the UE to skip x symbols, or x slots, or the like; different numbers of CCEs may be monitored in a slot based on capability; a capability may relate to an ability of a UE to process downlink or uplink after receiving an indication of the resources for such transmission; a UE may employ another timer to sleep for a period of time between PDCCH reception and subsequent data reception or transmission, and see paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; and also the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 13: Hosseini discloses the   apparatus of Claim 11, wherein the first PDCCH monitoring capability comprises a slot-based PDCCH monitoring capability, and wherein the second PDCCH monitoring capability comprises a span-based PDCCH monitoring capability(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).

Regarding claim 14: Hosseini discloses the   apparatus of Claim 11, wherein the first PDCCH monitoring capability comprises a Release-15 PDCCH blind detection capability, and wherein the second PDCCH monitoring capability comprises a Release-16 PDCCH blind detection capability(20210321366, see paragraph [0055], a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to  as a span-based monitoring capability or a Release 16 monitoring capability, whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability or a Release 15 monitoring capability, and  a Release 16 PDCCH may be used for URLLC traffic types).  
  
Regarding claim 15: Hosseini discloses the   apparatus of Claim 11, wherein the configured monitoring combination for scaling of the PDCCH monitoring capability is received in response to that a number of CCs configured is larger than a reported PDCCH monitoring capability(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).
  
Regarding claim 16: Hosseini discloses the   apparatus of Claim 11, wherein, in receiving the monitoring combination, the processor receives the monitoring combination for scaling of the PDCCH monitoring capability via at least one  of a radio resource control (RRC) signaling and a physical layer signaling(20210321366, see paragraph [0078], a UE may be configured with a plurality of carriers, for example, the BS may provide configuration information to the UE  for the plurality of carriers, the configuration information may indicate whether each carrier, of the plurality of carriers, is associated with a Release 15 (e.g., slot-based) PDCCH monitoring configuration or a Release 16 (e.g., span-based with CCE/BD limits defined per span) PDCCH monitoring configuration, the configuration information may map the plurality of carriers to spans based at least in part on span configurations associated with the plurality of carriers; the configuration information may be provided via radio resource control (RRC) signaling).
 
Regarding claim 17: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget. However, Hosseini does not explicitly teach the apparatus of Claim 11, wherein, in determining the monitoring budget, the processor determines the monitoring budget by using the configured monitoring combination to scale the PDCCH monitoring capabilities. However, Gordaychik in the same or similar field of endeavor teaches the apparatus of Claim 11, wherein, in determining the monitoring budget, the processor determines the monitoring budget by using the configured monitoring combination to scale the PDCCH monitoring capabilities(20190363843, see paragraph [0164], with a resource configuration, a UE may additionally be configured to function in accordance with a particular modulation scheme, a particular power level or budget or using any one of the parameters used during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 18: Hosseini discloses performing, by the processor, a PDCCH monitoring according to the monitoring budget. However, Hosseini does not explicitly teach the apparatus of Claim 11, wherein the configured monitoring combination is different from the plurality of monitoring combinations indicated by the capability report. However, Gordaychik in the same or similar field of endeavor teaches the apparatus of Claim 11, wherein the configured monitoring combination is different from the plurality of monitoring combinations indicated by the capability report(20190363843, see paragraph[0216], the monitoring capability may be provided in DCI with a set of one or more configured timers with indication of monitoring PDCCH, not monitoring PDCCH, or skipping reception of PDCCH etc. the CCEs may indicate for the UE to skip x symbols, or x slots, or the like; different numbers of CCEs may be monitored in a slot based on capability; a capability may relate to an ability of a UE to process downlink or uplink after receiving an indication of the resources for such transmission; a UE may employ another timer to sleep for a period of time between PDCCH reception and subsequent data reception or transmission, and see paragraph [0013-0014],in order to configure a UE, the UE reports a monitoring capability to a base station, based on the reported capability, a capability identifier may be determined by a base station for the UE, this identifier is used to configure the UE and  may itself be a capability of a UE which may need to be reported by a UE prior to the determination of the capability identifier of a user equipment (UE), and this capability identifier (ID) may specify or indicate capabilities of the device; and also the network may assign a new capability ID to the UE once the UE is determined to have an enhanced capability). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).

Regarding claim 19: Hosseini discloses the   apparatus of Claim 11, wherein the configured monitoring combination comprises a combination indicator of PDCCH blind detection under carrier aggregation(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).  

Regarding claim 20: Hosseini discloses the   apparatus of Claim 11, wherein, the processor determines a first number of CCs to monitor with the first PDCCH monitoring capability (20210321366, see paragraphs [0057], the UE or the BS may determine the number of non-overlapping CCEs or BDs across the carriers and per scheduled cell for the carriers configured based on the number of component carriers (CCs) for which the UE can perform slot-based monitoring, and it should be noted that the capability reported by a UE also indicated aggregation level )and a second number of CCs to monitor with the second PDCCH monitoring capability(20210321366, see paragraphs [0054-0057] based on the capability report from a UE, a UE configures   PDCCHs associated with one or more candidates of a given UE-specific search space set, i.e., instead of configuring  a large number of CCEs/BDs within one span, a scheduler chooses to distribute the CCEs/BDs across different spans, for example, for a subcarrier spacing (SCS) of 30 kilohertz (kHz) and a span capability of (X,Y)=(2,2), each span can have 8 CCEs, only one candidate of aggregation level=8 can be supported; a PDCCH monitoring capability with CCE/BD limits defined per span may be referred to as a span-based monitoring capability whereas the PDCCH monitoring capability defined on a per-slot basis may be referred to as a slot-based monitoring capability, and span based monitoring may be used for URLLC traffic types; UE may be configured with a number of carriers that exceeds the threshold identified by the PDCCH monitoring capability, in this case, it may be beneficial to split the CCEs and/or BDs across carriers with different PDCCH monitoring capabilities (e.g., slot-based(3GPP Release 15 of 5G/NR ) versus span-based(3GPP Release 16 of 5G/NR), different SCSs, and different span capabilities; and when the UE is configured with both Release 15 PDCCHs and Release 16 PDCCHs, the distribution may be performed separately for a set of carriers associated with Release 16 PDCCHs and for a set of carriers associated with Release 15 PDCCHs).

However, Hosseini does not explicitly teach wherein, in determining the monitoring budge. However, Gordaychik in the same or similar field of endeavor teaches wherein, in determining the monitoring budget(20190363843, see 20190363843, see paragraph [0164], with a resource configuration, a UE may additionally be configured to function in accordance with a particular modulation scheme, a particular power level or budget or using any one of the parameters used during configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Hosseini’s system/method because it would allow determination of  a repetition factor or number of transmissions / retransmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power reduction by reducing the number of retransmission (Gordaychik; [0062]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476